On Motion for Rehearing.
HAWKINS, Judge.
Conviction is for possessing whisky for the purpose of sale; punishment being one year in the penitentiary.
Near the close of our previous term an opinion affirming the judgment of conviction was handed dowip Pending a motion for rehearing the law. (Pen.Code 1925, art. 666 et seq., as amended) under which conviction was had has been repealed (Vernon’s Ann.P.C. art. 666 — 49), hence the conviction falls. See Guy Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, opinion of this date. The motion for rehearing is granted, the judgment of af-firmance is set aside, and the former opinion is withdrawn. The judgment of the trial court is now reversed and the prosecution ordered dismissed.